          Case: 1:21-cv-02451 Document #: 1 Filed: 05/06/21 Page 1 of 5 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NOTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

KRISTIN DAVANON,                                  )
                                                  )
                        Plaintiff,                )
                                                  )
                 v.                               )    No.
                                                  )
LIFE INSURANCE COMPANY                            )
OF NORTH AMERICA,                                 )
                                                  )
                        Defendant.                )

                                           COMPLAINT

          Now comes the Plaintiff, KRISTIN DAVANON (a/k/a KRISTIN ADAMIEC) (“Davanon”

or “Plaintiff”), by her attorneys, MARK D. DEBOFSKY and DEBOFSKY SHERMAN

CASCIARI REYNOLDS, P.C., and complaining against the Defendant, LIFE INSURANCE

COMPANY OF NORTH AMERICA (“LINA” or “Defendant”), she states as follows:

                                          JURISDICTION

          1.     Jurisdiction of this Court is based upon the Employee Retirement Income Security

Act of 1974 (“ERISA”), and in particular, ERISA § 502(e)(1) and (f) (29 U.S.C. §§ 1132(e)(1)

and (f)). Those provisions give the district court jurisdiction to hear civil actions brought to recover

benefits due under the terms of employee welfare benefit plans, which, in this case, involves group

short-term and long-term disability (“LTD”) insurance policies underwritten and administered by

Defendant for the benefit of employees of Optimas OE Solutions Holdings, LLC– Policy LK-

0966001/SHD-0963334.

          2.     This action may also be brought before this Court pursuant to 28 U.S.C. § 1331,

which provides subject matter jurisdiction over actions that arise under the laws of the United

States.
       Case: 1:21-cv-02451 Document #: 1 Filed: 05/06/21 Page 2 of 5 PageID #:2




        3.      The ERISA statute provides, at ERISA § 503 (29 U.S.C. § 1133), a mechanism for

administrative or internal appeals of adverse benefit determinations. All required pre-litigation

appeals have been exhausted prior to the filing of this Complaint.

                                               VENUE

        4.      Venue is proper in the Northern District of Illinois, Eastern Division pursuant to

ERISA § 502(e)(2) (29 U.S.C. § 1132(e)(2)) and 28 U.S.C. § 1391 because Plaintiff resides in this

District, and a substantial part of the events or omissions giving rise to Plaintiff’s claim occurred

within this District at all times relevant hereto.

                                      NATURE OF ACTION

        5.      This case seeks the payment of all STD and LTD benefits claimed due since January

20, 2020 pursuant to group insurance coverage sponsored by Optimas OE Solutions Holdings, LLC

and underwritten and insured by LINA. This action is brought as a claim for benefits due pursuant to

ERISA § 502(a)(1)(B) (29 U.S.C. § 1132(a)(1)(B)), along with prejudgment interest pursuant to

ERISA §§ 502(a)(1)(B) and/or 502(a)(3); and Plaintiff also seeks attorneys’ fees and costs pursuant

to ERISA § 502(g) (29 U.S.C. § 1132(g)).

                                              PARTIES

        6.      At all times relevant hereto, Plaintiff, Kristin Davanon (married name - Krisin

Adamiec), who was born in 1978 and who lives within the Northern District of Illinois, worked

for Optimas OE Solutions Holdings, LLC as Global Director of Category Management from

October 1, 2018 until January 20, 2020, when she became unable to work due to multiple sclerosis

(MS). She has not worked in any capacity since that date.

        7.      During her employment at Optimas OE Solutions Holdings, Davanon received

STD/LTD coverage through her employer which remained in full force and effect at the time




                                                     2
       Case: 1:21-cv-02451 Document #: 1 Filed: 05/06/21 Page 3 of 5 PageID #:3




benefits accrued by reason of premiums paid. The STD/LTD coverage was part of an “employee

welfare benefit plan” as defined by ERISA § 3(1) (29 U.S.C. § 1002(1)). Plaintiff received

coverage as a “participant” as defined by ERISA § 3(7) (29 U.S.C. § 1002(7)).

        8.      At all times relevant hereto, LINA was the underwriter and administrator of the

STD/LTD coverage; and was doing business within the Northern District of Illinois, Eastern

Division.

                                    STATEMENT OF FACTS

        9.      As a result of multiple sclerosis, which caused both physical and cognitive

impairments, Davanon had to cease working at Optimas on January 20, 2020; and she has not

engaged in gainful work since that date.

        10.     Shortly after she ceased working, Davanon applied for both short-term and long-

term disability benefits from LINA and concurrently applied for Social Security disability

insurance benefits. The Social Security application was approved, signifying a finding by the

Social Security Administration that Davanon is unable to engage in “any substantial gainful

activity,” the definition of “disabled” contained in 42 U.S.C. § 423(d)(1)(A), a much more rigorous

definition of disability than the occupation-specific definitions of disability contained in the short-

term and long-term disability plans.

        11.     Despite Davanon’s submission of evidence to LINA establishing that he met the

STD and LTD disability definitions, including the complete Social Security claim file and results

of neurological examinations and testing, as well as neuropsychological testing, LINA refused to

pay benefits to Plaintiff.

        12.     Plaintiff has fully exhausted all required claim appeals prior to filing this

Complaint.




                                                  3
       Case: 1:21-cv-02451 Document #: 1 Filed: 05/06/21 Page 4 of 5 PageID #:4




       13.       The denial of Plaintiff’s claim for short-term and long-term disability insurance

benefits placed Defendant’s financial considerations ahead of an objective and fair evaluation of

Plaintiff’s claim and was biased in favor of a denial of benefits. LINA has thus failed to meet its

fiduciary obligations under ERISA to provide Plaintiff with an accurate claim decision that took

into consideration all relevant and reliable evidence and to utilize “higher-than-marketplace quality

standards” as required by the United States Supreme Court in Metro. Life Ins. Co. v. Glenn, 554

U.S. 105, 115, 128 S. Ct. 2343, 2350 (2008); and to provide Plaintiff with a “full and fair review”

as required by ERISA § 503 (29 U.S.C. § 1133) and 29 C.F.R. § 2560.503-1. Defendant also

disregarded its obligation under a 2013 Regulatory Settlement Agreement between Defendant and

the insurance directors of all 50 states to give deference to a favorable Social Security

determination.

       14.       The evidence submitted to Defendant conclusively established that Plaintiff has

been and remains disabled and unable to work in her occupation since she ceased working in

January 2020. Plaintiff is therefore entitled to receive all STD and LTD benefits that have accrued

since she ceased working, along with payment of prejudgment interest on all benefits in arrears,

reimbursement of costs, and an award of attorneys’ fees payable pursuant to 29 U.S.C. § 1132(g).

                                         RELIEF SOUGHT

       WHEREFORE, Plaintiff prays for the following relief:

       A.        That the Court enter judgment in Plaintiff’s favor and against Defendant, and that the

Court order Defendant to pay all past due STD and LTD benefits to Plaintiff due since January 2020

pursuant to ERISA § 502(a)(1)(B) (29 U.S.C. § 1132(a)(1)(B));

       B.        That the Court order Defendant to pay Plaintiff prejudgment interest on all LTD

benefits that have accrued prior to the date of judgment at an appropriate rate of interest pursuant to




                                                   4
       Case: 1:21-cv-02451 Document #: 1 Filed: 05/06/21 Page 5 of 5 PageID #:5




ERISA § 502(a)(1)(B) (29 U.S.C. § 1132(a)(1)(B)) and/or ERISA § 502(a)(3) (29 U.S.C. §

1132(a)(3));

        C.      That the Court issue a declaratory judgment ordering Defendant to continue to pay

Plaintiff LTD benefits for so long as she continues to meet the Policy’s terms and conditions for

ongoing benefit payments;

        D.      That the Court award Plaintiff attorneys’ fees and costs pursuant to ERISA § 502(g)

(29 U.S.C. § 1132(g)); and

        E.      That the Court award Plaintiff any and all other penalties, damages, and equitable

relief to which she may be entitled, as well as her costs of suit.

Dated: May 6, 2021                               Respectfully submitted,

                                                         /s/ Mark D. DeBofsky
                                                         Mark D. DeBofsky
                                                         One of the Attorneys for Plaintiff
                                                         Scott Scanlon




Mark D. DeBofsky
DeBofsky Sherman Casciari Reynolds, P.C.
150 N. Wacker Dr., Suite 1925
Chicago, Illinois 60606
Voice: (312) 561-4040
Fax: (312) 929-0309
Email: mdebofsky@debofsky.com




                                                    5
